Title: From Thomas Jefferson to Thomas Mann Randolph, 16 November 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                            
                            Washington Nov. 16. 07.
                        
                        I inclose a watchkey of Martha’s and an ear-ring of Anne’s returned by mrs Madison. we are now in a
                            remarkable cold-spell of weather for the season. the thermometer the last three mornings has been at 22. 19. 22½, and very
                            dry. the destruction of wheat by the Hessian fly is general through the states.    the news detailed by Capt. Doane & the
                            Star, which you will find in the papers now forwarded has struck a panic through all the towns and even here. never did
                            any thing make such an impression, or deserve less notice. the dialogues put into the mouths of the ministers on both
                            sides, as if the ministers had repeated them to the newswriters are founded in a total ignorance of facts well known to
                            us. no such instruction was ever given to Munroe as they make the foundation of one part of their fable, & the British
                            government have given him a written disavowal of the pretensions of searching armed ships, in direct contradiction to
                            these pretended dialogues. it may serve just to balance the news of a contrary aspect they gave us a week before. the only
                            article in the whole bundle which merits any attention is that which threatens a proclamation cutting off our commerce
                            with all their enemies. their known principles render this possible & almost probable. As such a proclamation would be
                            all the war they can ever make on us, I believe it would produce an immediate declaration here; & that it is the only
                            thing which will. we have no letters from our ministers at London since Aug. 14. another falsehood in this news is that
                            Munroe is coming in the Revenge, which is impossible from the size of the vessel. she is little more than a good pilot
                            boat, half her time under water. I have no doubt however that he is coming in some other vessel. this we expected. Accept
                            my affectionate salutations & tender love for Martha & the family.
                        
                            Th: Jefferson
                            
                        
                    